Citation Nr: 1020519	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for splinting 
with breathing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1944.  This matter initially came before the Board 
of Veterans' Appeals (Board) on an appeal from a rating 
decision issued by the Regional Office (RO) in Columbia, 
South Carolina.  The case came to the Board from the RO in 
Buffalo, New York.  It was remanded by the Board for 
additional development in August 2009.  Such development 
having been completed, this matter was returned to the Board 
for appellate disposition.

The Veteran and his friend testified before the undersigned 
Veteran's Law Judge at a July 2009 hearing.  The matter was 
remanded for further development in August 2009.  The case 
has been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  The symptoms of the Veteran's service connected and non-
service connected breathing difficulties cannot be separated 
without resort to speculation.

2.  The Veteran's diffusion capacity of the lung for carbon 
monoxide (DLCO)was 31 percent predicted, forced expiratory 
volume in one second (FEV-1)was 24 percent predicted, and 
FEV-1/forced vital capacity (FVC) was 31at the time of his 
last spirometry test.    

3.  Most recent evidence suggests that various service 
connected and non-service connected pulmonary pathologies 
cannot be separated.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor 
the criteria for a 100 percent rating for splinting with 
breathing were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.97, diagnostic code 6843 (2009); 
Mittleider v. West, 11 Vet. App 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board considered the statutes and regulations pertaining 
to the VA's statutory duties to provide various notices to 
the Veteran and to assist the Veteran with the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  
Insofar as the Veteran is granted a 100 percent rating 
herein, there is no need to discuss whether the provisions of 
the Veteran's Claims and Assistance Act (VCAA) have been 
fully satisfied with respect to this claim.  Assuming any 
VCAA error occurred, such error was harmless since this 
decision grants the benefit sought in full.  

II. Prior Remand

This case was remanded by the Board for additional 
development in August 2009.  The Veteran's has a right to 
compliance with the Board's prior remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  The Board finds that the instructions that were set 
forth in its prior remand were substantially complied with.  
In any event, any error with respect to such compliance would 
be harmless insofar as this decision grants the benefit 
sought in full.  

III. Increased Rating

The Veteran contended that he was entitled to a rating in 
excess of 10 percent for the breathing disability for which 
he receives compensation by VA.   

In addition to the Veteran's splinting with breathing, which 
is the subject of his compensation award, the Veteran has 
pulmonary disorders for which he is not service-connected and 
for which VA has not granted compensation.  These latter 
disorders include a history of lung cancer that resulted in 
the surgical removal of part of the Veteran's left lung and 
chronic obstructive pulmonary disease (COPD).  

VA determines disability ratings using its Schedule for 
Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on 
average impairments of earning capacity resulting from 
particular diseases and injuries and the residuals thereof in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran's splinting with breathing, which 
onset after his lung cancer operation, was rated by analogy 
to evaluated pursuant to 38 C.F.R. § 4.97, diagnostic code 
6843, traumatic chest was defect, pneumothorax, or hernia.  
Disabilities falling within diagnostic code 6843 are rated 
utilizing the General Rating Formula for Restrictive Lung 
Disease.

A 10 percent rating is assigned where pulmonary function 
testing shows FEV-1 that is 71 to 80 percent predicted, or 
FEV-1/ FVC of 71 to 80 percent, or DLCO that is 66 to 80 
percent predicted.  A 30 percent rating is assigned when FEV-
1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 
percent, or DLCO is 56 to 65 percent predicted.  A 60 percent 
rating is assigned when FEV-1 is 40 to 55 percent predicted, 
or FEV-1/FVC is 40 to 55 percent, or when DLCO is 40 to 55 
percent predicted, or when maximum oxygen consumption if 15 
to 20 ml/kg/min (with cardio respiratory limit).  A 100 
percent rating is assigned where FEV-1 is less than 40 
percent predicted, or FEV-1/FVC is less than 40 percent, or 
DLCO is less than 40 percent predicted, or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limit), or there is right ventricular 
hypertrophy, pulmonary hypertension (shown by echocardiogram 
or catheterization), or episodes of acute respiratory 
failure, or when the Veteran required home oxygen therapy. 

When evaluating respiratory disorders utilizing the results 
of pulmonary function testing (PFTs), post-bronchodilator 
results are used in applying the rating criteria unless the 
post-bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator results are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).  

In this case, pulmonary function testing that was performed 
in March 2008 showed DLCO of 31 percent, FEV-1 of 24 percent, 
and FEV-1/FVC of 31 percent.  This examination was returned 
to the examiner as a result of the Board remand.  

The VA examiner, by way of response to a request of the 
Board, noted that much of the Veteran's breathing 
difficulties were attributable to his non-service connected 
COPD and lung resection.  However, he opined that the 
Veteran's overall level of disability was the result of a 
combination of the Veteran's splinting with breathing, COPD, 
and lung resection and that the effects of each disorder 
could not be separated or apportioned without resort to mere 
speculation.  

Where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  The rule is not different where, as here, 
compensation was granted pursuant to 38 U.S.C.A. § 1151.  
Insofar at the VA examiner concluded that it was not possible 
to separate the effects of the Veteran's splinting with 
breathing from his other pulmonary disorders, the Veteran's 
pulmonary function test results must be wholly attributed to 
his splinting with breathing.  Therefore, the requirements 
for a 100 percent rating were met.


ORDER

A 100 percent rating for splinting with breathing is granted, 
subject to the regulations governing the award of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


